Citation Nr: 0834596	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-32 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1957.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The Board notes that the RO has determined 
that the appellant has submitted a timely substantive appeal 
in response to a March 2006 Statement of the Case. The Board 
will not question this determination.  See Gonzalez- Morales, 
16 Vet. App. 556 (2003).

The veteran was scheduled for a Central Office Board hearing 
in September 2008, but he failed to report without 
explanation.  He has not requested that the hearing be 
rescheduled.  Accordingly, his request for a Board hearing is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

The Board also notes that the RO has treated the veteran's 
asthma claim as a claim to reopen; however, the Board has 
determined that the letter submitted by the veteran in 
February 1958 is a timely notice of disagreement with the 
March 1957 decision denying service connection for asthma.  
The record does not reflect that the veteran was provided a 
statement of the case in response to the notice of 
disagreement.  Therefore, the Board will address this claim 
on a de novo basis.

The issue of entitlement to service connection for asthma is 
addressed in the remand that follows the order section of 
this decision..


FINDING OF FACT

A hearing loss disability was not present in service or 
thereafter.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.   § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in January 2005, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for hearing loss disability until March 2006, 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
hearing loss disability.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

The Board also notes that service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  The Board acknowledges that the 
veteran was not afforded a VA examination in response to this 
claim, but has determined that no such examination is 
required in this case because the medical evidence currently 
of record is sufficient to decide the claim and there is no 
reasonable possibility that such an examination would result 
in evidence to substantiate the claim.  In this regard, the 
Board notes that service medical records and the post-service 
medical evidence are negative for evidence of this claimed 
disability and the veteran has not advanced any specific 
contentions in support of this claim.

In sum, the Board is satisfied that any procedural errors 
in the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service treatment records are negative for 
evidence of hearing loss.  In addition, the report of 
examination performed in connection with his discharge from 
service and the report of a VA examination in August 1957 
show that his hearing was found to be normal on clinical 
evaluation.  Moreover, there is no post-service medical 
evidence of a hearing loss disability of record.  

The Board also has considered the appellant's statements.  In 
his claim for service connection for this disability, he 
stated that he was treated for hearing impairment in service.  
He has not alleged that he has been treated or evaluated for 
hearing impairment since his discharge from service.  In 
addition, he has not even alleged that he has had any 
problems with hearing since his discharge from service. 

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  The evidence does not 
suggest that the veteran has a current hearing loss 
disability.  Therefore, the Board must conclude that the 
preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

The veteran contends he is entitled to service connection for 
an asthma disability because his current asthma problems and 
use of in inhaler are related to his asthma problems while in 
service.  He claims he did not suffer from asthma prior to 
his military service.  

The veteran's service treatment records indicate that the 
veteran was diagnosed with bronchial asthma in service, and 
treated for asthma attacks on numerous occasions.  The 
veteran's discharge papers reveal that the veteran was 
discharged on the basis of his asthmatic condition.

The veteran's post-service VA treatment records from January 
2000 to May 2006 document his chronic obstructive pulmonary 
disease (COPD) and his use of a foradil inhaler, as well as 
the veteran's smoking habits.  These records also note the 
veteran's medical discharge from the military due to asthma.  
However, the records do not show a current diagnosis of 
asthma.  In an October 2006 statement, the veteran indicated 
that he was currently receiving VA treatment for asthma.  
Thus, it appears that more recent, pertinent VA medical 
records are available.

In addition, the Board notes that the veteran was not 
provided with the notice required under the VCAA.  The 
veteran was notified that he should provide new and material 
evidence to reopen his claim for service connection for 
asthma.  As explained above, new and material evidence is not 
required in this case.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
specifically include notice with respect 
to a claim for direct service connection.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical evidence pertinent to 
the veteran's claim, to include VA 
outpatient records for the period since 
May 2006.  

3.  If it is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

4.  Then, the RO or the AMC should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


